FOR IMMEDIATE RELEASE September 27, 2007 Cintas Corporation Reports First Quarter Fiscal 2008 Revenue and Earnings and Announces International Expansion New Sales Organization Gaining Momentum Company Acquires Business in Europe CINCINNATI, September 27, 2007 Cintas Corporation (Nasdaq:CTAS) today reported revenue for the first quarter of fiscal 2008 of $969.1 million, a 6.0% increase from the previous year’s first quarter revenue of $914.2 million.Net income was $81.1 million and earnings per diluted share were $0.51. Scott D. Farmer, President and Chief Executive Officer, stated, “Our results for the first quarter are in line with our expectations.Our new sales organization is now fully staffed and operational.We believe that the initial disruption in new business sales caused by the rollout of this new organization is behind us and we are beginning to see an improvement in new business results.We expect the new sales organization to continue to gain strength and momentum, resulting in improving revenue growth as we progress through the rest of our fiscal year.” While net income and earnings per diluted share decreased 4.6% and 3.8%, respectively, as compared to the first quarter of last fiscal year, the results were in line with Company projections.The Company indicated that the investment in the new sales organization has impacted profitability, as expected.Mr. Farmer stated, “The investment in the new organization has been made in order to enhance future growth opportunities.As the amount of new business sold improves under this new organization, we expect our selling costs as a percent of revenue to begin to trend back to more traditional levels.” International Expansion In addition to their first quarter results, Cintas announced that it has expanded internationally.Scott Farmer stated, “I am very pleased to announce that we have acquired Certo Information Management, a privately-held document shredding and storage business located in the Netherlands.We are very excited about the opportunity to now expand our services outside of North America.While the revenue added directly from this acquisition is not material to our operations, our hope and intent is that experience gained from operating this business will provide a platform for further international expansion.” Strong Balance Sheet and Cash Flow The Company’s balance sheet continues to be strong.As of August 31, 2007, the Company’s current assets exceeded current liabilities by over a four to one ratio and debt to total capitalization was 28.2%.The Company’s cash flow from operations continues to be healthy. As of June 1, 2007, the Company adopted FASB Interpretation No. 48 (FIN 48),
